Action under section 109 of the Insurance Law to enforce payment of a judgment in a personal injury action. Judgment for plaintiff unanimously affirmed, with costs. Apart from the grounds stated by the trial court, so far as they were based on the record, the judgment is proper. The defendant was estopped by reason of its assuming to act for the defendant Marlowe after and with knowledge of the ostensible acts of lack of co-operation upon which it later upon the trial purported to rely. The desire of the defendant in good faith to have the co-operation of Marlowe is none too evident. Present — Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ.